EXHIBIT KK
FEDERAL SIGNAL CORPORATION
RELEASE AND SEVERANCE AGREEMENT
This Release and Severance Agreement (the “Agreement”) will confirm the
understanding of Federal Signal Corporation and Stephanie K. Kushner
(“Employee”) in connection with the termination of Employee’s employment with
Federal Signal Corporation (the “Company”). We have reached Agreement upon the
following arrangements.
The effective date of Employee’s separation from service (as defined in
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations) with the Company without cause will be December 30, 2008 (the
“Separation Date”). The Company agrees to pay Employee the following severance
benefits (“Severance Benefits”) upon her separation from service without “Cause”
pursuant to the Company’s Executive General Severance Plan: (1) the sum of
$541,920, which is an amount equal to the sum of (i) the Employee’s Base Salary,
and (ii) the Employee’s target annual bonus; and (2) the sum of $203,220, which
is an amount equal to the Employee’s unpaid prorated target annual bonus for the
2008 plan year; in each case, less any applicable taxes including federal
employment withholding taxes that are payable in connection with this amount. In
accordance with the Company’s Executive General Severance Plan, these amounts
shall be paid in a lump sum on or about January 7, 2009, assuming that Employee
has executed and delivered to the Company this Agreement on December 30, 2008.
In addition, the Company agrees to pay on Employee’s behalf up to $17,500 in
executive outplacement or executive coaching services to one or more firms
chosen by Employee and acceptable to the Company. Employee understands that as a
condition of receiving these Severance Benefits under the Company’s Executive
General Severance Plan, the Employee is required to sign the general waiver and
release in the form included in this Agreement. No Severance Benefits will be
paid to the Employee until the release contained herein becomes irrevocable in
accordance with its terms. Employee further understands that any vacation pay or
other wages due to Employee will be paid separately with appropriate employment
taxes withheld and the receipt of such wages is in no way contingent upon the
signing of this Agreement. Nothing herein shall change or have an effect on any
wages, pension, retirement or other employee benefits Employee may be entitled
to under any Company retirement or benefit programs. Any monies owed the Company
by Employee may be deducted from the monies and the Severance Benefits, in
accordance with applicable law. The Severance Benefits shall not be considered
or counted as “compensation” for purposes of any of the Company’s welfare or
pension benefit plans which provide benefits based, in any part, on
compensation.
The Company also agrees to continue any applicable welfare benefits of medical
insurance, dental insurance and group term life insurance (life insurance
continues for Employee only) that Employee receives for 18 months following the
Separation Date at the same coverage level as were in effect as of the
Employee’s Separation Date at the rates charged by the Company under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (COBRA) (the
“COBRA Rate”). Pursuant to the terms of the Company’s Executive General
Severance Plan, the Company will reimburse you on a monthly basis for the
difference between the COBRA Rate and the premium rate for these benefits as is
currently in effect for all employees. Employee will receive notification from
and shall make monthly COBRA premium payments to Hewitt Associates “Your
Benefits Resource” in accordance with Hewitt’s administrative procedures. If
Employee fails to make COBRA payments,

 



--------------------------------------------------------------------------------



 



Employee’s COBRA coverage will be cancelled. Employee must complete all
necessary paperwork within the prescribed time period in order to receive this
benefit. Notwithstanding the foregoing, during the eighteen (18) months the
Company continues the welfare benefits at the active employee rate, in the event
the premium cost and/or level of coverage shall change for all employees of the
Company, the cost and or coverage level, likewise, shall change in a
corresponding manner for Employee, with a resultant change in reimbursement
level under this paragraph.. In addition, the continuation of these welfare
benefits shall be discontinued prior to the end of the period described above if
any required premium is not paid in full on time, the employee becomes covered
under another group health plan, the employee becomes entitled to Medicare
benefits (under Part A, Part B, or both), or the company ceases to provide any
group health plan for its employees. Continuation may also be terminated for any
reason the plan providing such coverage would terminate coverage of a
participant or an eligible dependent.
The Company makes this Agreement to avoid the cost of defending any possible
lawsuit. Employee acknowledges that by making this Agreement the Company does
not admit that it has done anything wrong. Employee understands that she has a
period of twenty one (21) days to review and consider this Agreement before
signing it. She may use as much of this 21-day period as she wishes in making
her decision. Employee further acknowledges that she may revoke the signed
Agreement within seven (7) days after its signing. Any such revocation must be
in writing and received by Jennifer Sherman in the Legal Department at Federal
Signal Corporation in Oak Brook, Illinois within the seven (7) day period.
Payment of the Severance Benefits described above will only me paid after this
Agreement becomes binding which takes place when the revocation period runs out
seven (7) days after the date of Employee’s signature.
Employee is strongly encouraged to consult with an attorney before signing this
Agreement, however, whether she does so or not is her decision. Employee
acknowledges that she has been advised that she should be represented by an
attorney throughout the negotiation of the terms of this Agreement.
As further consideration of the Severance Benefits described above, Employee
agrees to the following terms and conditions:
     1. General Release. Employee, on behalf of herself and her heirs,
executors, administrators, attorneys and assigns, hereby waives, releases and
forever discharges the Company and its subsidiaries, divisions and affiliates,
whether direct or indirect, its and their joint ventures and joint venturers
(including its and their respective directors, officers, employees,
shareholders, partners and agents, past, present, and future), and each of its
and their respective successors and assigns (hereinafter collectively referred
to as “Releasees”), from any and all known or unknown actions, causes of action,
claims or liabilities of any kind which have been or could be asserted against
the Releasees arising out of or related to Employee’s employment with and/or
separation from employment with the Company and/or any of the other Releasees
and/or any other occurrence up to and including the date that Employee signs
this Agreement, including but not limited to:

  (a)   claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act, as amended, the Civil Rights Act of 1871, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, as amended
(“ADEA”), the

- 2 -



--------------------------------------------------------------------------------



 



      Employee Retirement Income Security Act, as amended, the Rehabilitation
Act, as amended, the Americans with Disabilities Act, the Family and Medical
Leave Act (to the extent permitted by law), the Vietnam Era Veterans
Readjustment Assistance Act, the Sarbanes-Oxley Act of 2002, and/or any other
federal, state, municipal, or local employment discrimination statutes
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or     (b)   claims, actions, causes of
action or liabilities arising under any other federal, state, municipal, or
local statute, law, ordinance or regulation; and/or     (c)   any other claim
whatsoever including, but not limited to, claims for severance pay under any
voluntary or involuntary severance/separation plan, policy or program maintained
by the Releasees, claims for attorney’s fees, claims based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, violation of public
policy, negligence and/or any other common law, statutory or other claim
whatsoever arising out of or relating to her employment with and/or separation
from employment with the Company and/or any of the other Releasees.

Employee understands and agrees that she is releasing the Company from any and
all claims by which she is giving up the opportunity to recover any
compensation, damages, or any other form of relief in any proceeding brought by
her or on her behalf. Notwithstanding the foregoing, this Agreement is not
intended to operate as a waiver of any retirement or pension benefits that are
vested, the eligibility and entitlement to which shall be governed by the terms
of the applicable plan. Nor shall this Agreement operate to waive or bar any
claim or right which — by express or unequivocal terms of law — may not under
any circumstances be waived or barred. Moreover, this Agreement shall not
operate to waive rights, causes of action or claims under the ADEA if those
rights, causes of action or claims arise after the date Employee signs this
Agreement. Nor shall this Agreement preclude Employee from challenging the
validity of the Agreement under the ADEA.
     2. Covenant Not to Sue. Except for those claims, causes of action or rights
explicitly excluded from release in Paragraph 1 above, Employee agrees that she
will never file or accept anything of value from a lawsuit concerning any claim,
issue, or matter relating to or arising out of employment with the Company, the
cessation of employment, the compensation or benefits payable in connection with
employment or termination of employment, or any other interaction with the
Company prior to the parties’ execution of this Agreement. Should Employee
violate any aspect of this Paragraph, Employee agrees: (a) that the lawsuit is
null and void, and must be summarily withdrawn and/or dismissed; (b) to pay all
costs, expenses, and damages incurred by the Company in responding to or as a
result of any lawsuit brought by Employee that breaches this Agreement,
including reasonable attorneys’ fees; (c) to pay all costs and expenses incurred
by the Company in seeking enforcement of this Agreement, including reasonable
attorneys’ fees; and (d) to return the Severance Benefits paid pursuant to this
Agreement — save $500 — within fourteen (14) days of written demand by the
Company. In the event this reimbursement

- 3 -



--------------------------------------------------------------------------------



 



provision is triggered, Employee agrees that the remaining provisions of this
Agreement shall remain in full force and effect.
     3. Further Release and Acknowledgment. To the extent permitted by law,
Employee further waives her right to any monetary recovery should any federal,
state, or local administrative agency pursue any claims on her behalf arising
out of or related to her employment with and/or separation from employment with
the Company and/or any of the other Releasees. Employee also acknowledges that
she has not suffered any on-the-job injury for which she has not already filed a
claim. Employee acknowledges and agrees that the Company’s provision of the
Severance Benefits to her and her signing of the Agreement does not in any way
indicate that Employee has any viable claims against the Company or that the
Company has or admits any liability to Employee whatsoever.
     4. No Reinstatement. To the extent permitted by law, Employee further
waives, releases, and discharges Releasees from any reinstatement rights which
she has or could have.
     5. Non-Disparagement, Confidentiality, Cooperation, Non-Competition and
Non-Solicitation. Employee will not make any legally impermissible statements or
representations that disparage, demean, or impugn the Company, including without
limitation any legally impermissible statements impugning the personal or
professional character of any current or former director, officer, employee or
consultant for the Company. The Company will not make any legally impermissible
statements or representations that disparage, demean, or impugn the Employee,
including without limitation any legally impermissible statements impugning the
personal or professional character of the Employee.
Employee agrees from and after the Separation Date to keep strictly confidential
the existence and terms of this Agreement, and further agrees that she will not
disclose them to any person or entity, other than to her immediate family, her
attorney, and her financial advisor, or except as may be required by law.
Employee acknowledges that after her Separation Date, she shall not represent
herself to be an employee of the Company nor take any action which may bind the
Company with regard to any customer, supplier, vendor or any other party with
whom Employee has had contact while performing her duties as an employee or
consultant of the Company.
Employee further agrees that for a period of one (1) year following Employee’s
Separation Date, Employee will not, without the prior written consent of the
Company, engage directly or indirectly (as an employee, consultant, independent
contractor, officer, or in any other capacity) in any business or enterprise
which is in competition with the Company or its successors or assigns. A
business or enterprise will be deemed to be in competition if it is engaged in
any significant business activity of the Company or its subsidiaries within the
United States of America.
For a one (1) year period following the Separation Date, Employee further agrees
that she will not, directly or indirectly, hire away or participate or assist in
the hiring away of any person employed by the Company or its affiliates on the
Separation Date and she will not solicit nor

- 4 -



--------------------------------------------------------------------------------



 



encourage any person employed by the Company or its affiliates on or after the
Separation Date to leave the employ of the Company or its affiliates.
Employee further agrees from and after the Separation Date to make herself
available to the Company and its legal counsel to provide reasonable cooperation
and assistance to the Company with respect to areas and matters in which
Employee was involved during her employment, including any threatened or actual
investigation, regulatory matter and/or litigation concerning the Company, and
to provide to the Company, if requested, information and counsel relating to
ongoing matters of interest to the Company. To the extent that the Company
requests such cooperation and assistance of Employee, the Company will
compensate Employee at the rate of $250 per hour for the time spent by Employee
in rendering such cooperation and assistance. The Company will take into
consideration Employee’s personal and business commitments, will give Employee
as much advance notice as reasonably possible, and ask that Employee be
available at such time or times as are reasonably convenient to Employee and the
Company. The Company also agrees to reimburse Employee for the actual
out-of-pocket expenses Employee incurs as a result of her complying with this
provision, subject to Employee’s submission to the Company of documentation
substantiating such expenses as the Company may require and as is consistent
with the documentation necessary and required for reimbursement of business
expenses generally by the Company.
Proprietary information, confidential business information and trade secrets
(hereinafter collectively “Confidential Information”) which became known to
Employee as an employee of the Company remains the property of the Company. Such
Confidential Information includes, but is not limited to, materials, records,
books, products, business plans, business proposals, software, personnel
information and data of the Company and its affiliates and its customers, but
excludes information which is generally known to the public or becomes known
except through Employee’s actions. Employee agrees from and after today that she
will not at any time, directly or indirectly, disclose Confidential Information
to any third party or otherwise use such Confidential Information for Employee’s
own benefit or the benefit of others. Also, Employee acknowledges that she
remains bound by the terms and conditions of the applicable provisions of the
Company’s Code of Business Conduct.
     6. Consequences of Breach of Non-Disparagement, Confidentiality,
Cooperation, Non-Competition and Non-Solicitation Provisions. Employee
acknowledges that the provisions of Paragraph 5 are reasonable and not unduly
restrictive of her rights as an individual and warrants that as of the date
Employee signs this Agreement, Employee has not breached any of the provisions
of Paragraph 5. Employee further acknowledges that in the event that she
breaches any of the provisions of Paragraph 5, such breach will result in
immediate and irreparable harm to the business and goodwill of the Company and
that damages, if any, and remedies at law for such breach would be inadequate.
The Company shall be entitled to apply without bond for an injunction to
restrain such breach and for such further relief as the courts may deem just and
proper. In addition, the Company shall not be obligated to continue the
availability or payment of Severance Benefits to Employee, and Employee shall be
obligated to pay to the Company its costs and expenses in enforcing the
Company’s non-disparagement, confidentiality, cooperation, non-competition,
non-solicitation provisions of this Agreement and the provisions of Paragraph 5
above (including court costs, expenses and reasonable legal fees).

- 5 -



--------------------------------------------------------------------------------



 



     7. Company Property/Expenses. Employee agrees to promptly return to the
Company (as soon as practicable following the Separation Date) all Company
property (except for Employee’s Blackberry and lap tap computer, which Employee
shall retain for her own personal use), including, but not limited to, Company
car, information technology equipment (except the Blackberry and lap top
computer), documents and records and other physical or personal property of the
Company in Employee’s possession or control, and agrees not to keep, transfer or
use copies or excerpts of the foregoing items. Employee agrees that all business
expenses for which she is entitled to reimbursement are documented and submitted
for approval on a timely basis and any final expenses are submitted within ten
(10) days after the Separation Date.
     8. Reservation of Rights to Indemnification and Director and Officer
Liability Insurance for Actions Taken or Omitted while Employee was a Director
or Executive Officer. Employee’s right to indemnification to the fullest extent
permitted by Delaware General Corporation Law and the Company’s Certificate of
Incorporation and By-Laws for expenses (including attorney’s fees and
disbursements), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Employee in connection with any proceeding arising by
reason of acts taken or omissions to act occurring while Employee was an
executive officer of the Company or an executive officer or director of any of
the Company’s subsidiaries, shall continue unabridged after the Separation Date.
In addition, Employee shall be entitled to make claim under any director and
officer liability insurance coverage that the Company may have available from
time to time for actions or omissions to act by Employee while Employee while
Employee was an executive officer of the Company or an executive officer or
director of any of the Company’s subsidiaries.
     9. Time to Consider Agreement. Employee acknowledges that she has been
given at least twenty-one (21) days to consider this Agreement thoroughly and
she was encouraged to consult with her personal attorney at her own expense, if
desired, before signing below. She further agrees that any changes made to this
Agreement will not restart the running of the 21-day period referenced herein.
     10. Time to Revoke Agreement. Employee understands that she may revoke this
Agreement within seven (7) days after its signing and that any revocation must
be made in writing and submitted within such seven day period to Jennifer
Sherman, General Counsel, Federal Signal Corporation, 1415 West 22nd Avenue,
Suite 1100, Oak Brook, IL 60523. Employee further understands that if she
revokes this Agreement, she shall not receive the Severance Benefits.
     11. Consideration. Employee also understands that the Severance Benefits
which she will receive in exchange for signing and not later revoking this
Agreement are in addition to anything of value to which he/she is already
entitled.
     12. RELEASE INCLUDES UNKNOWN CLAIMS. EMPLOYEE FURTHER UNDERSTANDS THAT THIS
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, EXCEPT FOR CLAIMS
FOR INDEMNIFICATION UNDER PARAGRAPH 8 OF THIS AGREEMENT.

- 6 -



--------------------------------------------------------------------------------



 



     13. Severability. Employee acknowledges and agrees that if any provision of
this Agreement is found, held or deemed by a court of competent jurisdiction to
be void, unlawful or unenforceable under any applicable statute or controlling
law, the remainder of this Agreement shall continue in full force and effect.
     14. Governing Law. This Agreement is deemed made and entered into in the
State of Illinois, and in all respects shall be interpreted, enforced and
governed under applicable federal law and in the event reference shall be made
to State law the internal laws of the State of Illinois shall apply, without
reference to its conflict of law provisions. Any dispute under this Agreement
shall be adjudicated by a court of competent jurisdiction in the State of
Illinois. Notwithstanding the foregoing, in accordance with Article 6.2 of the
Executive General Severance Plan dated October 2008 (the “Plan”), the Parties
shall have the right and option (in lieu of litigation) to have any dispute or
controversy arising under or in connection with the Plan settled by arbitration,
subject to the limitations set forth in Article 6.2.
     15. Knowing And Voluntary Waiver and Release. Employee further acknowledges
and agrees that she has carefully read and fully understands all of the
provisions of this Agreement and that she voluntarily enters into this Agreement
by signing below. Employee is encouraged to consult with an attorney of her
choice at her own expense prior to signing this Agreement.
     16. General Matters. Employee acknowledges and agrees that in signing this
Agreement she does not rely and has not relied on any representation or
statement by the Company or by its employees, agents, representatives, or
attorneys with regard to the subject matter, basis or effect of this Agreement.
     The language of all parts of this Agreement shall be construed according to
its fair meaning, and not strictly for or against either party. The provisions
of this Agreement shall survive any termination of this Agreement when necessary
to effect the intent and terms of this Agreement expressed herein.
     No modification of any provision of this Agreement shall be effective
unless made in writing and signed by Employee and a duly authorized senior
executive of the Company. This Agreement shall not be assignable by Employee.

         
 
 
 
Stephanie K. Kushner    
 
       
 
  December 30, 2008    

- 7 -



--------------------------------------------------------------------------------



 



         
STATE OF ILLINOIS
  )     
 
  ) ss.    
COUNTY OF                                         
  )     

The undersigned, notary public in and for the above county and state, certifies
that Stephanie K. Kushner, known to me to be the same person whose name is
subscribed to the foregoing Release and Severance Agreement, appeared before me
in person and acknowledged signing and delivering the instrument as her free and
voluntary act, for the uses and purposes therein set forth.
Dated: December 30, 2008

         
 
 
 
Notary Public    

         
Date Commission Expires:
       
 
 
 
   

- 8 -